Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on July 19, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
An action on the merits of claims 1-9 follows.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nurnberg ( US 2017/0151470).  Regarding claim 1, Nurnberg discloses a ball construction comprising a bladder (10), a yarn layer (20) and a surface layer (30).  Note paragraphs [0011] and [0012] stating that the bladder, intermediate layer and exterior layer comprise a material from a first class such as thermoplastic polyurethane.  Note paragraphs [0022] and [0047] stating that the intermediate layer may comprise a winding yarn layer.  
Regarding claims 2 and 3, note paragraph [0022] stating that the yarn is wrapped around the underlying layer.  Thus, Nurnberg teaches a wound yarn.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nurnberg (US 2017/0151470) in view of Whiteley (US 2016/0243407).  Regarding claims 4 and 5, note Figures 2 and 3 of Nurnberg showing the ball comprising the outer cover layer (125, 130, 230) as comprising an outer surface layer and a foamed layer.  Further, Figure 3 shows an additional layer inner to the foamed layer of the ball.  The layers as shown in Figure 3 define a foamed layer and an unfoamed layer as recited.  However, Nurnberg does not state that the layers comprise a latex material as recited.  Whiteley reveals that it is known in the art of sports balls to form the outer cover of the sports ball from thermoplastic polyurethane, polyvinyl chloride, ethylene-vinyl acetate, natural rubber, artificial rubber and latex.  Note paragraph [0014] of Whiteley.  Given this teaching of alternative materials and Nurnberg’s suggestion to use thermoplastic polyurethane, it would have been obvious to one of ordinary skill in the art to replace the foamed and unfoamed inner layers of the outer cover layer (230) of Nurnberg with latex in order to take advantage of that material’s known physical characteristics and because Whiteley teaches that latex is equally well known in the art to be used in the outer cover of a sports ball. 
Regarding claims 6 and 7, note Figure 3 of Nurnberg which appears to show a greater thickness for the foamed layer than the unfoamed layer of the outer cover layer.  Further, note paragraph [0048] of Nurnberg stating that the foam material acts as a cushioning layer for the ball.  Thus, Nurnberg establishes the thickness of the foam material as a result-effective variable, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05(II)(B).  Here, Nurnberg states that the foam material acts as a cushioning layer for the ball and thus, it would have been obvious to one of ordinary skill in the art to modify the thickness of the foam material in order to adjust the cushioning effect on the ball.  It would have been obvious to one of ordinary skill in the art to provide a ratio of 1:8:1 between the outer surface layer to the foamed latex layer to the unfoamed latex layer or to provide the layers with the recited thicknesses in order to provide the ball of the combination with a particular cushioning effect.  The particular ratios/thicknesses are considered to be obvious given the teachings of the combination and lacking a showing of criticality for the particular ratios/thicknesses by the demonstration of a new and unexpected result obtained therefrom.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nurnberg (US 2017/0151470) in view of Laliberty (US 2006/0293132).  Regarding claim 8, Nurnberg teaches a bladder made from thermoplastic polyurethane but lacks the teaching for the bladder to comprise multiple layers as recited.  Laliberty reveals that it is known in the art of sports balls to form the bladder from multiple layers including two, three, four or more layers.  Note paragraph [0055] stating that the layers can comprise thermoplastic polyurethane.  Note paragraphs [0034] and [0055] of Laliberty stating that the thickness of the layers may be adjusted to reasonably protect against loss of air due to puncture, temperature change, or other foreseeable occurrences.  The thermoplastic polyurethane material of Laliberty that forms the bladder obviously defines a resilient material.  Thus, three layers of thermoplastic polyurethane define a high-resilience thermoplastic polyurethane layer, a high-airtightness thermoplastic polyurethane layer and a second high resilience thermoplastic polyurethane layer as recited.  It is noted that the claim does not further distinguish the individual thermoplastic polyurethane layers and thus, simply providing the three thermoplastic polyurethane layers as taught by Laliberty meets the claim limitations.  
Regarding claim 9, note paragraphs [0034] and [0055] of Laliberty stating that the thickness of the layers may be adjusted to reasonably protect against loss of air due to puncture, temperature change, or other foreseeable occurrences.  Thus, Laliberty establishes the thickness of the layers as a result-effective variable, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05(II)(B).  It would have been obvious to one of ordinary skill in the art to modify the thickness of the layers in order to protect against loss of air due to puncture, temperature change, or other foreseeable occurrences.  It would have been obvious to one of ordinary skill in the art to provide a ratio of 1:2:1 between the bladder layers in order to provide the ball of Nurnberg with reasonable protection against loss of air due to puncture, temperature change, or other foreseeable occurrences.  The particular ratio of thicknesses is considered to be obvious given the teachings of Nurnberg as modified by Laliberty and lacking a showing of criticality for the particular ratios/thicknesses by the demonstration of a new and unexpected result obtained therefrom.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711